—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review two determinations of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The detailed misbehavior reports and urinalysis test results indicating the presence of opiates and cocaine provide substantial evidence to support the determinations finding petitioner, a prison inmate, guilty of violating the prison disciplinary rule *683which prohibits the unauthorized use of controlled substances (see, Matter of Kreel v Goord, 249 AD2d 600, lv denied 92 NY2d 807). Contrary to petitioner’s contention, the correction officer who conducted the urinalysis tests was qualified to do so. Although the correction officer had not yet received an actual certificate, testimony at the hearing established that he had successfully completed a training course in the use of the urinalysis testing apparatus (see, 7 NYCRR 1020.4 [e] [1] [iii]; see also, Matter of Townes v Keane, 257 AD2d 873, 873-874). Furthermore, we reject petitioner’s assertion that destroying the urine specimens without providing him an opportunity to arrange for independent testing denied him the right to present a defense (see generally, Matter of Garcia v New York State Dept. of Correctional Servs., 232 AD2d 697). Petitioner’s remaining contentions, including his challenge to the sufficiency of the hearing transcript, have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Graffeo, JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.